MEMORANDUM ***
Maria Ramirez-Covarrubias seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying her application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that RamirezCovarrubias failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Ramirez-Covarrubias contends the IJ violated due process by exhibiting bias. Contrary to her contention, the proceedings were not “so fundamentally unfair that [she] was prevented from reasonably presenting [her] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.